DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 3/5/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2015/0169443 (“Lee”) in view of USPGPUB 2017/0236569 (“Sato”).
As per claim 1, Lee substantially teaches an apparatus (Lee, Abstract) comprising:
a first timer corresponding to a first power-performance state (p-state) of a plurality of p-states of a memory: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based on a detected environment of mobile apparatus 10.  When the selected memory operations are GC operations of non-volatile memory 200, the mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend securing free blocks during the GC operations). The Examiner notes that since the number of free blocks to be secured during GC operations is known, the time required to secure those free blocks via GC operations is also known; this means that setting a number of free blocks to secure during GC operations 
logic configured to: transfer data with the memory while the memory is operating in a second p-state different from the first p-state: (Lee, Abstract; and paragraphs 0057-0060, where non-volatile memory 200 of mobile apparatus 10 may be read from or written to in the course of normal operations that are performed while in a given power-performance state (e.g., power consumption may be at a normal level and GC operations may not be in progress).  Lee therefore substantially teaches logic configured to: transfer data with the memory while the memory is operating in a second p-state different from the first p-state); and
receiving a first indication to transition the memory from the second p-state to the first p-state: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0057-0060, 0079-0089, and 0098-0101, where (Lee, FIG. 11) clearly illustrates that both power level and GC operations may be adjusted (i.e., p-states may be changed based on changing observed conditions or according to changes dictated by the mode information associated with mobile apparatus 10.  The GC operation timer or a power state timer may both be set according to mode information; when mobile apparatus 10 enters a new 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sato teaches semiconductor device and data processing system with coordinated calibration and refresh operations.
As per claim 1, Sato particularly teaches:
prevent calibration of the memory responsive to: receiving a first indication to transition the memory from the second p-state to the first p-state; and determining the first timer has not expired: (Sato, Abstract; and paragraphs either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the second p-state to the first p-state) is prevented until expiration of a timer set after issuance of the refresh command while in the p-state of issuing a refresh command (i.e., while the first timer is not expired).  Sato therefore particularly teaches prevent calibration of the memory responsive to: receiving a first indication to transition the memory from the second p-state to the first p-state; and determining the first timer has not expired).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sato and Lee before them before the application was effectively filed, to modify the invention of Lee to include the principles of Sato of preventing issuance of successive refresh commands and calibration commands.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by ensuring that refresh commands and calibration commands, which are both 
As per claim 2, the rejection of claim 1 is incorporated, and Lee further substantially teaches:
wherein in response to [performing a memory managing operation] of the memory, the logic is further configured to convey a second indication to one or more agents that a latency for the transition to the first p-state does not include an added latency for [the memory managing information]:
As per claim 2, Sato further particularly teaches:
preventing calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the second p-state to the first p-state) is prevented until expiration of a timer set after issuance of the refresh command while in the p-state of issuing a refresh command (i.e., while the first timer is not expired).  Sato therefore particularly teaches preventing calibration of the memory); and
for memory calibration: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as 
As per claim 3, the rejection of claim 1 is incorporated, and Lee further substantially teaches:
wherein the logic is further configured to permit [a memory managing operation] of the memory responsive to: receiving an indication to transition the memory to using operating parameters of the first p-state; and determining the first timer has expired: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based 
Sato further particularly teaches:
calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until 
As per claim 4, the rejection of claim 1 is incorporated, and Lee further substantially teaches:
wherein the logic is further configured to prevent [a memory managing operation] of the memory responsive to: receiving an indication to transition the memory to using operating parameters of the first p-state; and determining the first timer has expired; and determining another transition to another p-state will occur within a threshold amount of time: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select 
Sato further particularly teaches 
prevent calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of 
As per claim 5, the rejection of claim 3 is incorporated, and Sato further particularly teaches:
wherein in response to determining the calibration of the memory has completed, the logic is further configured to initialize the first timer to indicate a duration during which memory calibration is not to be performed: (Sato, paragraphs 0013 and 0079-0082, where the memory management technique of Sato either prevents issuance of a calibration command for a specific period of time after a refresh command (i.e., or suppresses a refresh command from being issued immediately after issuance of a calibration command.  Sato therefore particularly teaches wherein in response to determining the calibration of the 
As per claim 6, the rejection of claim 5 is incorporated, and Lee further substantially teaches:
wherein the logic is further configured to update the first timer while transferring data with the memory using operating parameters of the first p-state: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based on a detected environment of mobile apparatus 10.  When the selected memory operations are GC operations of non-volatile memory 200, the mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend securing free blocks during the GC operations). The Examiner notes that since the number of free blocks to be secured during GC operations is known, the time required to secure those free blocks via GC operations is also known; this means that setting a number of free 
As per claim 7, the rejection of claim 5 is incorporated, and Lee further substantially teaches:
wherein in response to receiving an indication to transition the memory to using operating parameters of another p-state different from the first p-state, the logic is further configured to prevent updating the first timer: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down 
As per claim 8, the rejection of claim 5 is incorporated, and Lee further substantially teaches:
wherein the apparatus further comprises a respective timer for each of the plurality of p-states: (Lee, Abstract; FIG. 7B; and paragraphs 0054 and 0077-0080, where mode information, which may include settings for an amount of time to spend in a power state and how many free blocks to secure during GC 
As per claim 9, Lee substantially teaches a method, comprising:
maintaining, by logic in a memory controller, a first timer corresponding to a first power-performance state (p-state) of a plurality of p-states of a memory: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based on a detected environment of mobile apparatus 10.  When the selected memory operations are GC operations of non-volatile memory 200, the mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend securing free 
receiving, by the logic, memory requests from one or more agents; transferring, by the logic, data with the memory while the memory is operating in a second p-state different from the first p-state: (Lee, Abstract; and paragraphs 0057-0060, where non-volatile memory 200 of mobile apparatus 10 may be read from or written to in the course of normal operations that are performed while in a given power-performance state (e.g., power consumption may be at a normal level and GC operations may not be in progress).  The Examiner notes that read and write operations are passed to non-volatile memory 200 from host 100, which acts as an agent to transmit read and write operations to non-volatile memory 200,  to access data stored in non-volatile memory 200.  Lee therefore substantially teaches receiving, by the logic, 
receiving a first indication to transition the memory from the second p-state to the first p-state: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0057-0060, 0079-0089, and 0098-0101, where (Lee, FIG. 11) clearly illustrates that both power level and GC operations may be adjusted (i.e., p-states may be changed based on changing observed conditions or according to changes dictated by the mode information associated with mobile apparatus 10.  The GC operation timer or a power state timer may both be set according to mode information; when mobile apparatus 10 enters a new environment, mobile apparatus 10 has mode information from a previous environment, such as p-state information corresponding to the mode information from the previous environment, replaced with mode information set according to the new environment, such as p-state information corresponding to mode information from the new environment.  The new mode information may have timers associated with GC operations and power state set such that a time for GC operations is less than a time in a power state; the time for GC operations is equal to the time in the power state; or the time for GC operations is less than the time in the power state.  In each of these cases, by changing an environment 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sato teaches semiconductor device and data processing system with coordinated calibration and refresh operations.
As per claim 9, Sato particularly teaches:
preventing, by the logic, calibration of the memory responsive to: receiving a first indication to transition the memory from the second p-state to the first p-state; and determining the first time has not expired: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sato and Lee before them before the application was effectively filed, to modify the invention of Lee to include the principles of Sato of preventing issuance of successive refresh commands and calibration commands.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by ensuring that refresh commands and calibration commands, which are both essential to correct functioning of a memory, are not issued successively such that execution of memory access commands may be performed between issuance of refresh commands and calibration commands, which each take a long time to execute (Sato, paragraphs 0008-0010).
As per claim 10, the rejection of claim 9 is incorporated, and Lee further substantially teaches:
wherein in response to [performing a memory managing operation] of the memory, the method further comprises conveying a second indication to the one or more agents that a latency for the transition to the first p-state does not include an added latency for [the memory managing operation]: (Lee, paragraph 0049, where a latency associated with a memory managing operation (e.g., GC or wear leveling operations) may be performed in a way that hides a latency associated with the memory managing operation.  The Examiner notes that while a notification (i.e., indication) from nonvolatile memory 200 that nonvolatile memory 200 is operating in a different p-state (e.g., securing different number of free blocks), mobile apparatus 10 has hidden latency, so the notification does not include an added latency for memory calibration.  Lee therefore substantially teaches wherein in response to [performing a memory managing operation] of the memory, the method further comprises conveying a second indication to the one or more agents that a latency for the transition to the first p-state does not include an added latency for [the memory managing operation]).
As per claim 10, Sato further particularly teaches:
preventing calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from 
for memory calibration: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the second p-state to the first p-state) is prevented until expiration of a timer set after issuance of the refresh command while in the p-state of issuing a refresh command (i.e., while the first timer is not expired).  Sato therefore particularly teaches for memory calibration). 
As per claim 11,
wherein the logic is further configured to permit [a memory managing operation] of the memory responsive to: receiving an indication to transition the memory to using operating parameters of the first p-state; and determining the first timer has expired: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based on a detected environment of mobile apparatus 10.  When the selected memory operations are GC operations of non-volatile memory 200, the mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend securing free blocks during the GC operations). The Examiner notes that since the number of free blocks to be secured during GC operations is known, the time required to secure those free blocks via GC operations is also known; this means that setting a number of free blocks to secure during GC operations corresponds to setting a timer for transitioning between GC modes.  The Examiner further notes that mobile apparatus 10 of Lee may have multiple 
Sato further particularly teaches:
calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the second p-state to the first p-state) is prevented until expiration of a timer set after issuance of the refresh command while in the p-state of issuing a refresh command (i.e., while the first timer is not expired).  Sato therefore particularly teaches calibration of the memory).
As per claim 12,
wherein in response to determining the calibration of the memory has completed, the method further comprises initializing the first timer to indicate a duration during which memory calibration is not to be performed: (Sato, paragraphs 0013 and 0079-0082, where the memory management technique of Sato either prevents issuance of a calibration command for a specific period of time after a refresh command (i.e., or suppresses a refresh command from being issued immediately after issuance of a calibration command.  Sato therefore particularly teaches wherein in response to determining the calibration of the memory has completed, the method further comprises initializing the first timer to indicate a duration during which memory calibration is not to be performed). 
As per claim 13, the rejection of claim 12 is incorporated, and Lee further substantially teaches:
further comprising updating the first timer while transferring data with the memory using operating parameters of the first p-state: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as 
As per claim 14, the rejection of claim 12 is incorporated, and Lee further substantially teaches:
wherein in response to receiving an indication to transition the memory to using operating parameters of another p-state different from the first p-state, the method further comprising preventing updating the first timer: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, 
As per claim 15, the rejection of claim 12 is incorporated, and Lee further substantially teaches:
further comprising maintaining a respective timer for each of the plurality of p-states: (Lee, Abstract; FIG. 7B; and paragraphs 0054 and 0077-0080, where mode information, which may include settings for an amount of time to spend in a power state and how many free blocks to secure during GC operations, may be set according to a communication environment to which mobile apparatus is connected.  Furthermore, when the environment changes, the mode information is loaded based on a recognized different environment.  Since each set of timers stored in the mode information corresponds to a given p-state, the system of Lee maintains at least one timer for each p-state.  Lee therefore substantially teaches further comprising maintaining a respective timer for each of the plurality of p-states).
As per claim 16, Lee substantially teaches a computing system comprising:
one or more agents, each configured to generate memory requests: (Lee, Abstract; and paragraphs 0057-0060, where non-volatile memory 200 of mobile apparatus 10 may be read from or written to in the course of normal operations that are performed while in a given power-performance state (e.g., power consumption may be at a normal level and GC operations may not be in progress).  The Examiner notes that read and write operations are passed to 
a memory controller: (Lee, Abstract; FIG. 1, reference numeral 200; and paragraphs 0022 and 0052, where non-volatile memory 200 of Lee may include a memory controller (not shown) that controls operations of non-volatile memory 200.  Lee therefore substantially teaches a memory controller);
a memory configured to store data requested by the one or more agents: (Lee, Abstract; FIG. 1, reference numeral 200; and paragraphs 0051 and 0057, where non-volatile memory 200 is part of mobile apparatus 10 and stores user data to be read or written.  Lee therefore substantially teaches a memory configured to store data requested by the one or more agents);
a power manager configured to send updated power-performance states (p-states) to the one or more agents and the memory: (Lee, Abstract; FIG. 3, reference numerals 210 and 212; and paragraph 0066, where power consumption management operations are performed by function block 212 (shown as “Power Ctrl” in FIG. 3).  As illustrated in (Lee, FIG. 1), firmware 210 is part of memory 200, which means that function block 212, which is part of firmware 210, communicates with non-volatile memory 200; firmware 210 is also communicatively coupled to host 100 (i.e., at least one of the agents).  Function block 212 is thus able to (i.e., configured to) send power level status 
wherein the memory controller is configured to: maintain a first timer corresponding to a first p-state of a plurality of p-states of the memory: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based on a detected environment of mobile apparatus 10.  When the selected memory operations are GC operations of non-volatile memory 200, the mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend securing free blocks during the GC operations). The Examiner notes that since the number of free blocks to be secured during GC operations is known, the time required to secure those free blocks via GC operations is also known; this means that setting a number of free blocks 
receive memory requests from the one or more agents; transfer data with the memory while the memory is operating in a second p-state different from the first p-state:
receiving a first indication to transition the memory from the second p-state to the first p-state: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0057-0060, 0079-0089, and 0098-0101, where (Lee, FIG. 11) clearly illustrates that both power level and GC operations may be adjusted (i.e., p-states may be changed based on changing observed conditions or according to changes dictated by the mode information associated with mobile apparatus 10.  The GC operation timer or a power state timer may both be set according to mode information; when mobile apparatus 10 enters a new environment, mobile apparatus 10 has mode information from a previous environment, such as p-state information corresponding to the mode information from the previous environment, replaced with mode information set according to the new environment, such as p-state information corresponding to mode information from the new environment.  The new mode information may have timers associated with GC operations and power state set such that a time for GC operations is less than a time in a power state; the time for GC operations is equal to the time in the power state; or the time for GC 
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sato teaches semiconductor device and data processing system with coordinated calibration and refresh operations.
As per claim 16, Sato particularly teaches:
prevent calibration of the memory responsive to: receiving a first indication to transition the memory from the second p-state to the first p-state; and determining the first timer has not expired: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sato and Lee before them before the application was effectively filed, to modify the invention of Lee to include the principles of Sato of preventing issuance of successive refresh commands and calibration commands.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by ensuring that refresh commands and calibration commands, which are both essential to correct functioning of a memory, are not issued successively such that execution of memory access commands may be performed between issuance of refresh commands and calibration commands, which each take a long time to execute (Sato, paragraphs 0008-0010).
As per claim 17,
wherein in response to [performing a memory managing operation] of the memory, the memory controller is further configured to convey a second indication to one or more agents that a latency for the transition to the first p-state does not include an added latency for [the memory managing operation]: (Lee, paragraph 0049, where a latency associated with a memory managing operation (e.g., GC or wear leveling operations) may be performed in a way that hides a latency associated with the memory managing operation.  The Examiner notes that while a notification (i.e., indication) from nonvolatile memory 200 that nonvolatile memory 200 is operating in a different p-state (e.g., securing different number of free blocks), mobile apparatus 10 has hidden latency, so the notification does not include an added latency for memory calibration.  Lee therefore substantially teaches wherein in response to [performing a memory managing operation] of the memory, the memory controller is further configured to convey a second indication to one or more agents that a latency for the transition to the first p-state does not include an added latency for [the memory managing operation]).
As per claim 17, Sato further particularly teaches:
preventing calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh 
for memory calibration: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the second p-state to the first p-state) is prevented until expiration of a timer set after issuance of the refresh command while in the p-state of issuing a refresh command (i.e., while the first 
As per claim 18, the rejection of claim 16 is incorporated, and Lee further substantially teaches:
wherein the memory controller is further configured to permit [a memory managing operation] of the memory responsive to: receiving an indication to transition the memory to using operating parameters of the first p-state; and determining the first time has expired: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; and paragraphs 0048-0054, 0079-0089, and 0098-0101, where mode information about a corresponding communication network to which a mobile apparatus 10 is connected is stored in a register of register set 220 of non-volatile memory 200 of mobile apparatus 10. The mode information (i.e., the operating parameters associated with a specific state) is consulted in order to make decisions about which memory operations, such as garbage collection (GC) or power-down operations, to select to perform based on a detected environment of mobile apparatus 10.  When the selected memory operations are GC operations of non-volatile memory 200, the mode information may also indicate a number of free blocks to secure (i.e., an amount of time to spend securing free blocks during the GC operations). The Examiner notes that since the number of free blocks to be secured during GC operations is known, 
Sato further particularly teaches:
calibration of the memory: (Sato, Abstract; and paragraphs 0078-0083, where the memory system of Sato may either prevent the issuance of a calibration command after issuance of a refresh command for a first amount of time or prevent issuance of a refresh command after issuance of a calibration command for a second amount of time.  If, for example, issuance of a refresh command indicates that the memory system of Sato is to transition from a second p-state, such as a p-state in which a refresh command is issued, to a first p-state, such as a p-state in which a calibration command is prevented from being issued until expiration of a first amount of time from issuance of the refresh command, then calibration of the memory (i.e., transitioning from the second p-state to the first p-state) is prevented until expiration of a timer set after issuance of the refresh command while in the p-state of issuing a refresh command (i.e., while the first 
As per claim 19, the rejection of claim 18 is incorporated, and Sato further particularly teaches:
wherein in response to determining the calibration of the memory has completed, the memory controller is further configured to initialize the first timer to indicate a duration during which memory calibration is not to be performed: (Sato, paragraphs 0013 and 0079-0082, where the memory management technique of Sato either prevents issuance of a calibration command for a specific period of time after a refresh command (i.e., or suppresses a refresh command from being issued immediately after issuance of a calibration command.  Sato therefore particularly teaches wherein in response to determining the calibration of the memory has completed, the memory controller is further configured to initialize the first timer to indicate a duration during which memory calibration is not to be performed). 
As per claim 20, the rejection of claim 18 is incorporated, and Lee further substantially teaches:
wherein the memory controller is further configured to update the first timer while transferring the data with the memory using operating parameters of the first p-state: (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals S14, S15, and S16; FIG. 10, reference numerals S23, S24, S25, S26, and S27; FIG. 11, reference numerals S35 and S36; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.